         Case 2:20-cv-02342-DJA Document 6 Filed 01/27/21 Page 1 of 2




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5                                                    ***
 6    MATTHEW A. SMITH,                                      Case No. 2:20-cv-02342-DJA
 7                            Plaintiff,
                                                             ORDER
 8          v.
 9    SOCIAL SECURITY ADMINISTRATION,
10                            Defendant.
11

12           This matter is before the Court on Plaintiff Matthew A. Smith’s Motion/Application for

13   Leave to Proceed in forma pauperis (ECF No. 1) and Complaint (ECF No. 1-1), filed on

14   December 28, 2020. He indicates that he is currently employed and earns $3,800.00 per month.

15   Plaintiff also lists expenses of $2,385.00 (although his handwriting is difficult to read) along with

16   estimated expenses for this lawsuit of $7,000, student loans of $50,000, and creditors for $10,000.

17   However, given that the Court finds that this case is subject to dismissal for the reasons explained

18   below, it will deny his application.

19           Plaintiff identifies his residence as Denver, Colorado. He appears to want to challenge an

20   administrative decision denying his request for Social Security disability benefits. Plaintiff

21   alleges that there is diversity jurisdiction. While it is true that the Social Security office in Las

22   Vegas is diverse from Plaintiff who is a Colorado resident, he fails to provide sufficient evidence

23   that the District of Nevada is the proper venue to challenge a decision issued by the Social

24   Security Office in Lakewood Colorado. Furthermore, Plaintiff does not establish that he has

25   appealed the Agency’s decision to the Appeals Council and gotten a final determination to make

26   this ripe for review. As a result, the Court will deny his application without prejudice and order

27   dismissal of this action for lack of appropriate venue and failure to exhaust administrative

28   remedies.
        Case 2:20-cv-02342-DJA Document 6 Filed 01/27/21 Page 2 of 2




 1             Plaintiff also filed a Motion to Admit Evidence (ECF No. 4) on January 12, 2021. He

 2   appears to want to submit some unidentified evidence to the Court prior to any defense counsel’s

 3   appearance. This request is procedurally improper and lacks sufficient detail for the Court to

 4   determine what type of evidence he is seeking to admit or for what purpose. Moreover, given that

 5   the Court finds this case should be dismissed, it will deny this request.

 6             IT IS THEREFORE ORDERED that Plaintiff Matthew A. Smith’s Motion/Application

 7   for Leave to Proceed in forma pauperis (ECF No. 1) is denied and this case is dismissed without

 8   prejudice.

 9             IT IS FURTHER ORDERED that Plaintiff’s Motion to Admit Evidence (ECF No. 4) is

10   denied.

11

12             DATED: January 27, 2021

13
                                                           DANIEL J. ALBREGTS
14                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
